Citation Nr: 1214261	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-20 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for sleep apnea. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to January 2002, with 2 years and 3 months prior active duty.  

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the benefit sought on appeal.


FINDING OF FACT

Sleep apnea was first demonstrated after active duty, and there has been no demonstration by competent medical, nor competent and credible lay, evidence of record that it is related to active duty.


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).


Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.

In correspondence dated in June 2008, VA informed the appellant of what evidence was required to substantiate his claim, and his and VA's respective duties for obtaining evidence.  It also notified him that a disability rating and effective date would be assigned, in the event of award of the benefit sought, as required by the Court in Dingess/Hartman.

In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice complies with the express requirements of the law as found by the Court in Pelegrini.  The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

The VCAA requires that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds that the VCAA notice requirements have been met in this case.

Duty to Assist

With regard to the duty to assist, the claim's file contains the Veteran's service treatment records, VA and private medical records, a statement from the  Veteran's ex-wife, and the transcript of a February 2012 hearing before the undersigned Veterans Law Judge.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

A VA examination with respect to the Veteran's sleep apnea was conducted in July 2010.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination conducted in this case is more than adequate, as it reflects a review of the Veteran's claims file, considers all of the pertinent evidence of record, and provides a rationale for the opinion offered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4); Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

Legal Analysis

With respect to the Veteran's claim, the Board has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

The Veteran contends that he incurred sleep apnea during active duty.  He states that in late 1997 or early 1998, he thought that he was just getting tired.  He said that it was difficult to get to the dispensary all the time.  

Based on a thorough review of the record, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea.  

The Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses related to sleep apnea or difficulty sleeping.  Specifically, the Veteran denied past or current frequent trouble sleeping on a March 1997 report of medical history.  On a September 1997 report of medical history, he again denied past or current frequent trouble sleeping.  On a July 2001 retirement report of medical history, he denied past or current frequent trouble sleeping and easy fatigability. 

Private medical records show treatment for sleep apnea in March 2008, more than 6 years after the Veteran's separation from active duty.  The United States Court of Appeals for the Federal Circuit has determined that a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A July 2008 statement from the Veteran's family physician, A.T.H., D.O., relates that he had treated the Veteran for 4 years.  The Veteran had had symptoms of sleep apnea for years, and was finally given the diagnosis of severe obstructive sleep apnea in March 2008.  The Veteran reported that he was exhausted all the time during the last 3-4 years in the military.  He snored so loudly that his wife would not sleep with him.  He never felt rested.  Dr. H. stated that according to the Veteran's history and current testing, it would be reasonable to come to the medical conclusion that the Veteran had sleep apnea from on or around 1999 to the present.  The Veteran has submitted the results of March 2008 testing done on the private physician's referral, as well as Dr. H.'s treatment records.

In a statement received in 2008, the Veteran's ex-wife stated that from 1999 to 2002, she and the Veteran slept in different rooms due to his extremely loud snoring and restlessness.  He seemed to always be tired, even when he slept through the night.  Many times he would stop breathing and gasp for air while asleep.  He would fall sleep whenever sitting for 20-30 minutes, even in the middle of their conversation.  

The report of a July 2010 VA examination provides that the examiner reviewed the Veteran's claims file, and sets forth the relevant history, the Veteran's subjective complaints, and examination results.  The report notes that the Veteran's service treatment records did not contain evidence of treatment for sleep apnea.  The Veteran reported that he started feeling tired during the daytime in 1977 (sic) and 1998.  The report provided a diagnosis of obstructive sleep apnea.  The examiner provided the opinion that the Veteran's obstructive sleep apnea was less likely as not caused by service.  The examiner explained that the Veteran's service treatment records showed no sleep apnea.  

In a February 2011 statement, Dr. H. stated that he had reviewed the Veteran's service treatment records.  He noted that the Veteran's service treatment records showed multiple episodes of sinusitis and chronic allergic rhinitis from September 1985 to his discharge.  In this regard, the Board observes that an April 2004 rating decision granted the Veteran service connection for allergic rhinitis.  Dr. H. stated that he believed that the Veteran's sleep apnea was occurring during his military career, certainly from 1999-2002, but most likely prior to that period of time.  

The Board finds that the medical opinions from Dr. H. do not support the Veteran's claim.  The Court has held that VA cannot reject a medical opinion simply because it is based on a history supplied by the veteran and that the critical question is whether that history was accurate.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e. g., Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a veteran's statement renders a medical report incredible only if the Board rejects the statements of the veteran).  In this case, the Board finds that Dr. H.'s reports are entitled to very limited probative value, since the Veteran's service treatment records are actually negative for any complaints of fatigue, trouble sleeping or other symptoms of sleep apnea.  In fact, as noted above, the Veteran's service treatment records reflect that from March 1997 until separation, he denied past or current easy fatigability and/or frequent trouble sleeping.  The Board finds that the Veteran's reported history of being exhausted all the time during the last 3-4 years in the military, as repeated by Dr. H.'s July 2008 medical opinion, is simply not accurate based on a review of service medical records.  Thus, Dr. H.'s medical opinions, which rely on this inaccurate history, are not probative and do not support the Veteran's claim.

By contrast, the Board finds that the July 2010 VA medical opinion constitutes highly probative evidence against the Veteran's claim.  The opinion is based on a review of the Veteran's service treatment records, and is supported by reference to them.  This fact is particularly important, in the Board's judgment, as the reference makes for a more convincing rationale.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (medical opinions as to a nexus may decline in probative value where the physician fails to discuss relevant medical history).

The Veteran and his ex-wife are competent to provide testimony and statements concerning factual matters of which they have firsthand knowledge (i.e., experiencing or observing relevant symptoms during or after service).  Barr, supra; Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

However, the Veteran and his ex-wife are not competent to diagnosis him with sleep apnea, state that any fatigue or trouble sleeping during service were of a chronic nature to which current disability may be attributed, or state that any current sleep apnea is etiologically related to his service.  A layperson is generally not deemed competent to express an opinion on a matter that requires medical knowledge, such as a diagnosis, the question of whether a chronic disability is currently present, or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Further, the Board finds that the assertions by the Veteran and his ex-wife as to the Veteran's claimed active duty fatigue and trouble sleeping are less than credible.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by the veteran).  As noted above, the Veteran's service treatment records are negative for complaints, symptoms, findings or diagnoses of sleep apnea.  Significantly, they show that on several occasions from March 1997 until separation he specifically and explicitly denied past or current easy fatigability and/or frequent trouble sleeping.  

While the Board acknowledges that the absence of any corroborating probative medical evidence supporting the Veteran's assertions, in and of itself, does not render the statements incredible, such absence is for consideration in determining credibility.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's service treatment records (containing no relevant complaints, symptoms, findings or diagnoses, and demonstrating that the Veteran consistently denied past or current relevant symptoms) outweigh the contentions by the Veteran and his ex-wife.

In sum, the medical evidence demonstrates that the Veteran is not entitled to service connection for sleep apnea.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for sleep apnea is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


